Citation Nr: 0032039	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to Agent Orange exposure.

2. Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
May 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims. The veteran submitted a notice of 
disagreement with that rating decision in July 1997. In 
October 1997, he was provided with a statement of the case. 
His substantive appeal was received in December 1997.

It is noted that the veteran requested a hearing before a 
Member of the Board, which was scheduled for May 12, 1999. 
Notification of the scheduled hearing was sent to the veteran 
in a letter dated March 31, 1999. The record indicates that 
the veteran failed to report for the scheduled hearing.

The Board remanded this case for further development in 
October 1999.  


FINDINGS OF FACT

The veteran's service-connected Non-Hodgkin's lymphoma has 
had no evidence of recurrences or spread, and he has been 
considered cured for years.


CONCLUSION OF LAW

The criteria for a compensable evaluation for non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. §§ 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.117, Diagnostic Code 7715 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that, with respect to the increased 
rating issue on appeal, all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with VA's duty to assist.  
Pursuant to the Board's October 1999 REMAND, the RO requested 
that the veteran provide additional medical records relevant 
to his service-connected non-Hodgkin's lymphoma.  The 
veteran, however, has failed to respond to the RO's request 
for medical records.  Accordingly, the Board has decided this 
issue on the evidence of record.  Simply put, the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

The RO has assigned the veteran a noncompensable schedular 
evaluation for history of non-Hodgkin's lymphoma pursuant to 
38 C.F.R. § 4.117, Diagnostic Code 7715.  Under the rating 
schedule, Non-Hodgkin's lymphoma is to be rated as 100 
percent disabling with active disease or during a treatment 
phase. The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures. Six months 
following discontinuance of such treatment the appropriate 
disability rating shall be determined by mandatory VA 
examination. If there has been no local recurrence or 
metastasis, ratings are to be based on residuals. 38 C.F.R. § 
4.117, Diagnostic Code 7715 (1999).

Based upon the evidence of record, the Board finds that, as 
the veteran has suffered from no recurrence or residuals of 
the non-Hodgkin's lymphoma, he may not be assigned a 
compensable evaluation.  The record shows that he incurred 
non-Hodgkin's lymphoma several years ago and the most recent 
VA examination report indicates that it has not recurred.  
For example, in July 1998 a VA examiner diagnosed the veteran 
with non-Hodgkin's lymphoma, limited to the lymph nodes of 
the neck and upper chest, which was treated with local 
radiation in 1972.  The examiner added that the veteran had 
had no subsequent treatment and had had no evidence of 
recurrences or spread, and that he had been considered cured 
for years.  Likewise, there has been no showing that the 
veteran suffers from any current disabling residual.

Therefore, the Board determines that a preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
veteran's claim for an increased rating of this condition 
will be denied.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
non-Hodgkin's lymphoma, however, simply does not impair the 
appellant to a degree that would warrant a higher schedular 
evaluation under the Schedule for Rating Disabilities.  

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran has not been 
hospitalized for prolonged periods of time for his non-
Hodgkin's lymphoma.  Furthermore, he has not contended that 
he is out of work due to his non-Hodgkin's lymphoma or that 
employment is markedly affected at the present time.  The 
Board finds no indication of factors that would lead to a 
conclusion that this is an exceptional or unusual disability 
picture.

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 C.F.R. § 4.3 (2000).  However, as the 
preponderance of the evidence is against an evaluation in 
excess of that set out above, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for non-Hodgkin's lymphoma is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
service connection issue in this case is also required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Although the Board is aware that the veteran has not 
responded to the RO's request for records, nevertheless, in 
light of the foregoing, the Board remands this case for the 
following development:

1.  The veteran should be appropriately 
contacted and requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for a skin 
disorder at any time since his discharge 
from service.  Of special interest are 
the records described by the veteran in 
his December 1997 substantive appeal.  
Copies of any private records identified 
should also be requested.  The RO should 
request an explanation in writing from 
the health care providers if the 
requested records are unavailable.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the foregoing has been 
accomplished, the RO should schedule the 
veteran for a VA dermatologic 
examination.  All indicated testing 
should be conducted.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  

Whether or not the veteran appears for 
the scheduled examination, the claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
must offer an opinion, with a complete 
rationale, whether it is at least as 
likely as not that any current 
dermatologic disorder, either observed on 
examination or described in the claims 
file, began during the veteran's military 
service or as a result of exposure to 
Agent Orange.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


